EXECUTION VERSION SHAREHOLDERS’ AGREEMENT (this “Agreement”) dated as of March 24, 2010, among the Investors (as defined herein) and Applied Natural Gas Fuels, Inc., a Nevada corporation (the “Corporation”). WHEREAS, on September 9, 2009, PNG Ventures, Inc. and certain of its affiliates (the “Debtors”), as debtors-in-possession, filed their Disclosure Statement pursuant to Section 1125 of chapter 11 of title 11 of the United States Code (the “Disclosure Statement”) for the Plan (as hereinafter defined); WHEREAS, the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) approved the Disclosure Statement for purposes of soliciting votes in favor of acceptance or rejection of the Plan; WHEREAS, each Investor owns, as of the date hereof, that number of Investor Shares (as defined herein) set forth opposite such Investor’s name on Annex I attached hereto, as applicable; WHEREAS, the Investors believe it to be in the best interest of the Corporation and the Investors to provide for the continued stability of the business and policies of the Corporation and its Subsidiaries (as defined herein), as the same may exist from time to time; and WHEREAS, pursuant to the Confirmation Order (as defined in the Plan), this Agreement has been approved as valid and binding on the confirmation of the Plan and all Investors and their successors and assigns in accordance with the terms hereof. NOW THEREFORE, in consideration of the mutual covenants and agreements contained in this Agreement, the sufficiency of which is hereby acknowledged, the parties agree as follows: ARTICLE I DEFINITIONS; RULES OF CONSTRUCTION The following terms have the following meanings: “Affiliate” means, with respect to any Person, any (a) director, officer, limited or general partner, member or stockholder holding 5% or more of the outstanding capital stock or other equity interests of such Person, (b) spouse, parent, sibling or descendant of such Person (or a spouse, parent, sibling or descendant of a Person specified in clause (a) above relating to such Person) and (c) other Person that, directly or indirectly, through one or more intermediaries, controls, or is controlled by, or is under common control with, such Person.The term “control” includes, without limitation, the possession, directly or indirectly, of the power to direct the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. “Agreement” shall have the meaning set forth in the preamble. “Authorized Representatives” shall have the meaning set forth in Section 5.5 hereof. “Board” means the Board of Directors of the Corporation. “Business Day” shall mean any date that is not a Saturday, Sunday or a day on which banking institutions in New York, New York are not required to be open. “Bylaws” shall mean the bylaws of the Corporation (as the same may be amended, modified or supplemented from time-to-time after the date hereof). “Castlerigg” means Castlerigg PNG Investments, LLC, a Delaware limited liability company. “Castlerigg Director” shall have the meaning set forth in Section 2.1(b)(i) hereof. “Commission” means the Securities and Exchange Commission. “Common Stock” means the Corporation’s common stock, par value $0.001 per share. “Common Stock Equivalent” means, at any time, one share of Common Stock or the right to acquire, whether or not such right is immediately exercisable, one share of Common Stock, whether evidencedby an option, warrant, convertible security or other instrument or agreement. “Corporation” shall have the meaning set forth in the preamble. “Corporation Governing Body” shall have the meaning set forth in Section 2.6(b) hereof. “Co-Sale Notice” shall have the meaning set forth in Section 3.3(a)(i) hereof. “Co-Sale Transferee” shall have the meaning set forth in Section 3.3(a) hereof. “Co-Sale Transferor” shall have the meaning set forth in Section 3.3(a) hereof. “Credit Agreement” means that certain Credit Agreement, dated as of the date hereof, among the Corporation, as Borrower, its Subsidiaries, as Loan Parties, and the Investors, as Initial Lenders, as the same may be amended from time to time. “Equity Securities” means all shares of capital stock of the Corporation, including, without limitation, the Investor Shares, all securities convertible into or exchangeable for shares of capital stock of the Corporation, and all options, warrants, and other rights to purchase or otherwise acquire from the Corporation shares of such capital stock, including any stock appreciation or similar rights, contractual or otherwise. “Exchange Act” means the Securities and Exchange Act of 1934, as amended, or any successor federal statute, and the rules and regulations promulgated thereunder. “First Offer Investors” shall have the meaning set forth in Section 3.5(a). “First Offer Shares” shall have the meaning set forth in Section 3.5(a). “Future Investor” shall have the meaning set forth in Section 3.1. “Governmental Entity” means any national, federal, state, local or foreign court, tribunal, arbitral body, arbitrator, administrative agency or commission or other governmental or regulatory authority or instrumentality. “Group” means: (a)in the case of any Investor who is an individual, (i) such Investor, (ii) the spouse, parent, sibling or lineal descendants of such Investor, (iii) all trusts for the benefit of such Investor or any of the foregoing, (iv) all Persons principally owned by and/or organized or operating for the benefit of any of the foregoing, and (v) all Affiliates of such Investor; (b)in the case of any Investor that is a partnership, (i) such Investor, (ii) its limited, special and general partners, (iii) any Person to which such Investor shall Transfer all or substantially all of its assets or with which it shall be merged, and (iv) all Affiliates and employees of and consultants to, such Investor; and (c)in the case of any Investor which is a corporation or a limited liability company, (i) such Investor, (ii) its stockholders or members as the case may be, (iii) any Person to which such Investor shall Transfer all or substantially all of its assets, and (iv) all Affiliates of such Investor. “Investor Directors” means the Castlerigg Director and the Medley Director. “Investor Notice” shall have the meaning set forth in Section 3.5(b) hereof. “Investor Offer Terms” shall have the meaning set forth in Section 3.5(b) hereof. “Investors” means the Persons set forth on Annex I hereto (and their successors and assigns) and any Person who becomes a party to this Agreement as an Investor pursuant to Section 3.1 or 3.2. “Investor Shares” means all Equity Securities of the Corporation held at any time during the term of this Agreement by the Investors. “Joinder Agreement” shall have the meaning set forth in Section 3.1 hereof. “Medley” means Fourth Third, LLC, a Delaware limited liability company. “Medley Director” shall have the meaning set forth in Section 2.1(b)(ii) hereof. “New Securities” means all Equity Securities other than (i) Equity Securities reserved for issuance under the Stock Incentive Plan and (ii) shares of Common Stock issued by the Corporation in an offering of Common Stock under a registration statement. “Observer” shall have the meaning set forth in Section 2.6(a). “Other Investor” shall have the meaning set forth in Section 3.3(a)(i) hereof. “Permitted Debt” means Debt (as defined in the Credit Agreement) that the Corporation or its Subsidiaries are permitted to incur pursuant to Section 7.1 of the Credit Agreement. “Permitted Liens”means Liens (as defined in the Credit Agreement) that the Corporation or its Subsidiaries are permitted to create or permit to exist pursuant to Section 7.2 of the Credit Agreement. “Permitted Transfer” means any Transfer by an Investor to a member of such Investor’s Group. “Person” shall be construed as broadly as possible and shall include an individual or natural person, a partnership (including a limited liability partnership), a corporation, an association, a joint stock company, a limited liability company, a trust, a joint venture, an unincorporated organization and a Governmental Entity. “Plan” means the Plan of Reorganization of the Debtors filed in connection with the commencement of cases by the Debtors under chapter 11 of title 11 of the United States Code in the United States Bankruptcy Court for the District of Delaware on September 9, 2009. “Preemptive Offer” shall have the meaning set forth in Section 3.4(a) hereof. “Preemptive Offer Notice” shall have the meaning set forth in Section 3.4(a) hereof. “Preemptive Offer Number” shall have the meaning set forth in Section 3.4(b) hereof. “Preemptive Offer Period” shall have the meaning set forth in Section 3.4(a) hereof. “Prevailing Party” means, in an action seeking (i) monetary damages, a party shall be deemed a prevailing party for purposes of this Agreement if it secures as a final judgment, a dollar amount (excluding interest) that is equal to or greater than fifty percent (50%) of the amount claimed as damages in the complaint or as a counterclaim in the answer, and, if such party fails to secure an amount equal to or greater than fifty percent (50%) of the amount claimed, then the other party shall be deemed to be the prevailing party for purposes of this Agreement; (ii) a declaratory ruling or a permanent injunction, a party shall be deemed a prevailing party for purposes of this Agreement if it successfully secures the relief sought, and, if such party is unsuccessful in securing such relief, then the other party shall be deemed to be the prevailing party; and (iii) monetary damages and a demand for a declaratory ruling or permanent injunction, such party shall be deemed to be a prevailing party for purposes of this Agreement only if it satisfies the criteria in both clauses (i) and (ii), and, if such party does not satisfy such criteria, then the other party shall be deemed to be the prevailing party; provided, however, if one party would be a prevailing party under one of the clauses in this definition and the other party would be a prevailing under another clause, then neither party shall be deemed a prevailing party for purposes of this Agreement. “Pro Rata Amount” means, with respect to any Investor, the quotient obtained by dividing (i) the number of Common Stock Equivalents held by such Investor by (ii) the aggregate number of Common Stock Equivalents held by all Investors, assuming in each case the conversion or exchange of all securities by their terms convertible into or exchangeable for Common Stock and the exercise of all vested and “in the money” options to purchase or rights to subscribe for Common Stock (including warrants) or such convertible or exchangeable securities. “Purchase Notice” shall have the meaning set forth in Section 3.4(b) hereof. “Registration Rights Agreement” means that certain Registration Rights Agreement dated as of the date hereof among the Corporation and the Investors (as amended, modified or supplemented from time-to-time). “Registration Statement” means a registration statement meeting the requirements set forth in the Registration Rights Agreement and covering the resale by the Investors of the Investor Shares. “Reply Notice” shall have the meaning set forth in Section 3.5(c) hereof. “Securities Act” means the Securities Act of 1933, as amended, or any successor federal statute, and the rules and regulations promulgated thereunder. “Selling Investor” shall have the meaning set forth in Section 3.5(a). “Sale of the Corporation” means (i) the sale of all or substantially all of the Corporation’s assets, (ii) the sale or transfer of the outstanding Equity Securities, or (iii) the merger or consolidation of the Corporation with another person or entity, in each case in clauses (ii) and (iii) above under circumstances in which the holders (together with any Affiliates of such holders) of the voting power of outstanding capital shares of the Corporation, immediately prior to such transaction, own less than 50% in voting power of the outstanding capital shares of the Corporation or the surviving or resulting corporation or acquirer, as the case may be, immediately following such transaction.A sale (or multiple related sales) of one or more Subsidiaries of the Corporation (whether by way of merger, consolidation, reorganization or sale of all or substantially all assets or securities) which constitutes all or substantially all of the consolidated assets of the Corporation shall be deemed a Sale of the Corporation. “Stock Incentive Plan” means the Corporation’s 2010 Stock Incentive Plan (as such plan may be amended, restated or otherwise modified from time-to-time). “Subsidiary” means, with respect to any Person, any other Person the majority of whose Equity Securities or voting securities are directly or indirectly owned or controlled by such Person. “Subsidiary Governing Body” shall have the meaning set forth in Section 2.6(b) hereof. “Tag-Along Notice” shall have the meaning set forth in Section 3.3(c) hereof. “Termination Date” means the date of (i) a closing of a Sale of the Corporation (ii) a liquidation or dissolution of the Corporation or (iii) the Investors beneficially owning less than 5% of the Common Stock of the Corporation calculated on a fully diluted basis assuming the exercise or conversion of all outstanding securities of the Corporation exercisable for or convertible into Common Stock. “Third Party” means, with respect to any Investor, any Person that is not (i) the Corporation or (ii) a member of the Group of such Investor. “Trading Market” means whichever of the New York Stock Exchange, the American Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed or quoted for trading on the date in question. “Transfer” means to sell, transfer, assign, pledge, hypothecate or otherwise dispose of Equity Securities, either voluntarily or involuntarily and with or without consideration excluding by any Investor to the Corporation. ARTICLE II BOARD REPRESENTATION 2.1.Board Representation. (a)The Corporation and the Investors shall take such corporate actions as may be required to ensure that (i) the number of directors constituting the Board shall be either five (5) or seven (7) and shall initially be seven (7) and (ii) the presence of four (4) directors (including each of the Investor Directors) is required to constitute a quorum of the Board if the Board consists of seven (7) members and the presence of three (3) directors (including each of the Investor Directors) is required to constitute a quorum of the Board if the Board consists of five (5) members.The Board (and the number of members constituting a quorum) may be changed with the consent of each of Castlerigg and Medley. (b)Subject to the expansion option set forth in Section 2.1, the Board shall be comprised as follows: (i)Castlerigg shall be entitled: (A) to nominate one (1) individual to the Board to serve as director (the “Castlerigg Director”) until his respective successor is elected and qualified, (B) to nominate each successor to the Castlerigg Director and (C) to direct the removal from the Board of any director nominated under the foregoing clauses (A) or (B); the Castlerigg Director shall initially be Matthew Pliskin; (ii)Medley shall be entitled (A) to nominate one (1) individual to the Board to serve as director (the “Medley Director”) until his respective successor is elected and qualified, (B) to nominate each successor to the Medley Director and (C) to direct the removal from the Board of any director nominated under the foregoing clauses (A) or (B); the Medley Director initially shall be Tom Quimby; (iii)the remaining directors shall be appointed pursuant to the terms of the Bylaws; provided that at least one (1) of such directors shall be an independent director not affiliated with, or an officer or employee of, the Corporation, and provided further, that no Investor shall take any action that would result in a change of more than two (2) of such remaining directors in any twelve (12) month period and the initial change of any of the remaining directors shall require consent of Castlerigg; the remaining directors shall initially be (i) W. Phillip Marcum, (ii) Cem Hacioglu, (iii) Corey Davis, (iv) John Levy and (v) Kevin Collins. (c)Each nomination or any proposal to remove from the Board any director shall be made by delivering to the Corporation a notice signed by the party or parties entitled to such nomination or proposal.As promptly as practicable, but in any event within ten (10) days, after delivery of such notice, the Corporation shall take or cause to be taken such corporate actions as may be reasonably required to cause the election or removal proposed in such notice.Such corporate actions may include calling a meeting or soliciting a written consent of the Board, or calling a meeting or soliciting a written consent of the Investors. 2.2.Voting Agreement. (a)Each Investor covenants and agrees to vote (or act by written consent in lieu of a meeting) all Equity Securities held by such Investor for (i) the election to the Board of all individuals nominated in accordance with Section 2.1 and for the removal from the Board of all directors proposed to be removed in accordance with Section 2.1, and (ii) the election to each committee of the Board of the Investor Directors nominated in accordance with Section 2.4, and in each case shall take all actions required on its behalf to give effect to the agreements set forth in this Article II.Each Investor shall use its respective best efforts to cause each director originally nominated by such Investor to vote for the election to the Board of all individuals nominated in accordance with Section 2.1. (b)Pursuant to this Section 2.2, each undersigned Investor hereby approves and votes all of his, her or its Equity Securities in favor of the election to the Board of each of the initial designees named pursuant to Section 2.1(b) above. 2.3.Interim Director. The Corporation shall notify each Investor of the occurrence of any vacancy in any seat on the Board.If the Investors entitled to nominate a successor to fill such vacancy fail to do so within fifteen (15) days after delivery of such notice, such vacancy may be filled in accordance with the Bylaws (subject in all cases to Section 2.5(b) below) until a successor has been nominated and elected to the Board in accordance with Sections 2.1 and 2.2 of this Agreement. 2.4.Committees; Subsidiaries. Each Investor Director shall have the right (but not the obligation) to cause each Investor to take such corporate actions as may be reasonably required to ensure that such Investor Director shall be appointed to each committee of the Board. 2.5.Vacancies and Removal. (a)The directors designated in Section 2.1(b) will be elected at any annual or special meeting of the shareholders of the Company (or by written consent in lieu of a meeting of the shareholders of the Company) and will serve until their successors are duly elected and qualified or until their earlier resignation or removal. (b)The Corporation shall notify each Investor of the occurrence of any vacancy in any seat of the Board.Subject to the foregoing regarding the appointment of directors, in the event a vacancy is created on the Board by reason of the death, disability, removal (with or without cause) or resignation of any director, each of the Investors hereby agrees that (i) such vacancy shall be filled in accordance with the procedures set forth in Section 2.1 and (ii) no Investor shall have the ability to fill any vacancy to the extent that the ability to appoint such director is specifically granted to other Investors pursuant to Section 2.1.No Investor shall have the ability to remove a director to the extent that such director was not nominated by such Investor. 2.6.Non-Voting Observers (a)In addition to its other rights under this Agreement, each Investor shall be entitled to have up to one (1) non-voting observer (the "Observer") who shall be designated by such Investor, in its sole discretion, by notice to the Corporation from time to time (and who shall also be subject to removal for no reason or any reason whatsoever by such Investor by notice to the Corporation from time to time). (b)Each Observer shall be entitled to be present at all meetings of the Board (and each committee thereof) (each, a "Corporation Governing Body"), as well as at all meetings of the board of directors (or similar governing body) of all direct and indirect Subsidiaries of the Corporation (and each committee thereof) (each, a "Subsidiary Governing Body”). The Corporation shall notify each Observer of each meeting of each Corporation Governing Body and each meeting of each Subsidiary Governing Body, including the time and place of such meeting, in the same manner and at the same times as the members of such Corporation Governing Body or Subsidiary Governing Body, as the case may be, are notified. (c)Each Observer shall (i) have the same access to information concerning the business and operations of the Corporation and its Subsidiaries, including, but not limited to, notes, minutes and consents, at the same times as the members of each Corporation Governing Body or Subsidiary Governing Body may receive access to such information, (ii) be entitled to participate in discussions of the affairs, finances and accounts of, and consult with, and make proposals and furnish advice to, the Corporation Governing Bodies and the Subsidiary Governing Bodies, and (iii) be provided with copies of all notices, minutes, consents, and forms of consents in lieu of meetings of the Corporation Governing Bodies and the Subsidiary Governing Bodies and all other material that the Corporation or any of its Subsidiaries provides to members of any Corporation Governing Body or Subsidiary Governing Body as such, in each case at the same time or times as such notices, minutes, consents or forms are issued or circulated by or to, or such other material is provided to, such members. 2.7.Meetings; Expenses; Compensation. (a)The Corporation shall convene meetings of the Board at least once every three months.Upon any failure by the Corporation to convene any meeting required by this paragraph, an Investor Director shall be empowered to convene such meeting. (b)The Corporation shall reimburse each Investor Director and each Observer for his or her reasonable out-of-pocket expenses (including travel) incurred in connection with (i) the attendance of meetings of the Board or any committee thereof and (ii) conducting any other business of the Corporation (or any subsidiary thereof). ARTICLE III ISSUANCE AND TRANSFER OF SHARES 3.1.Future Investors. The Corporation shall require each Person that acquires Equity Securities (excluding options to acquire Common Stock) after the date hereof (a “Future Investor”) from an Investor, as a condition to the effectiveness of such acquisition, to execute a joinder to this Agreement, substantially in the form attached hereto as Exhibit A (the “Joinder Agreement”), agreeing to be treated as an Investor, whereupon such Person shall be bound by, and entitled to the benefits of, the provisions of this Agreement and the Registration Rights Agreement relating to Investors. 3.2.Limitations on Transfers. (a)No Transfer of any Equity Securities by any Investor shall become effective unless and until (i) the transferee (unless already subject to this Agreement) executes and delivers to the Corporation a Joinder Agreement, agreeing to be treated in the same manner as the transferring Investor and (ii) such Transfer is either (x) a Permitted Transfer or (y) otherwise made in compliance with this Article III.Upon such Transfer and such execution and delivery, the Transferee shall be bound by, and entitled to the benefits of, this Agreement and the Registration Rights Agreement with respect to the transferred Equity Securities in the same manner as the transferring Investor. The provisions regarding Transfers of Equity Securities contained in this Article III shall apply to all Equity Securities now owned or hereafter acquired by an Investor.Any Transfer of Equity Securities by a Investor not made in accordance with this Article III shall be void ab initio. (b)Each Investor shall, after complying with the provisions of this Agreement, but prior to any Transfer of Equity Securities, give written notice to the Corporation of such proposed Transfer.Each such notice shall describe the manner and circumstances of the proposed Transfer.Upon request by the Corporation, each Investor seeking to Transfer Equity Securities shall deliver a written opinion, addressed to the Corporation, of counsel for such Investor, stating that in the opinion of such counsel (which opinion and counsel shall be reasonably satisfactory to the Corporation) such proposed Transfer does not involve a transaction requiring registration or qualification of such Equity Securities under the Securities Act or the securities laws of any State of the United States (if applicable); provided, however, that no such opinion shall be required for a Transfer which is a Permitted Transfer or a Transfer effected pursuant to Sections 3.3, 3.5 and 3.6 and hereof.Subject to compliance with the other provisions of this Agreement, if the Corporation does not request such an opinion within ten (10) Business Days of receipt of the notice, the Transferring Investor shall be entitled to Transfer such Equity Securities, on the terms set forth in the notice, within sixty (60) days of delivery of the notice. 3.3.Co-Sale Rights. (a)Subject to compliance with the other applicable provisions of this Agreement (including, without limitation, Section 3.5 hereof), if at any time an Investor (the “Co-Sale Transferor”) proposes to Transfer, in a single transaction or a series of related transactions, five percent (5%) or more of the outstanding Equity Securities (other than pursuant to a Permitted Transfer) to any Third Party (the “Co-Sale Transferee”) (after complying with Section 3.5), the Co-Sale Transferor shall: (i)Deliver a notice (the “Co-Sale Notice”) to all other Investors (the “Other Investors”) detailing the terms and conditions of the proposed Transfer; provided, however, that such Co-Sale Notice shall indicate that the Co-Sale Transferee has been informed of the co-sale rights provided for in this Section 3.3 and has agreed to purchase Equity Securities in accordance with the terms hereof. (ii)The Co-Sale Transferor shall not be permitted to Transfer any Equity Securities to the Co-Sale Transferee (i) until the thirty (30) day period set forth in clause (c) expires and (ii) unless the Other Investors are permitted to Transfer their respective Pro Rata Amount of the aggregate number of Equity Securities to which the Co-Sale Offer relates. (b)The Co-Sale Transferor shall, in addition to complying with the provisions of this Section 3.3, comply with the other provisions of this Article III. (c)Within thirty (30) days after delivery of the Co-Sale Notice, each Other Investor may elect to participate in the proposed Transfer by delivering to such Co-Sale Transferor a notice (the “Tag-Along Notice”) specifying the number of Equity Securities (up to his, her or its Pro Rata Amount of the aggregate number of Equity Securities sought to be transferred by the Co-Sale Transferor) with respect to which such Other Investor shall exercise his, her or its rights under this Section 3.3.For purposes of this Section 3.3, each Other Investor may aggregate his, her or its Pro Rata Amount among Other Investors in his, her or its Group to the extent that such Other Investors in his, hers or its Group do not elect to sell their respective Pro Rata Amounts. (d)Any Equity Securities requested to be included in any Co-Sale Notice shall be Transferred on at least the same terms and conditions as are set forth in the Co-Sale Notice. 3.4.Preemptive Rights. (a)If the Corporation proposes to issue any New Securities to any Person, the Corporation shall, before such issuance, deliver to the Investors a written notice offering to issue to the Investors such New Securities upon the terms set forth in this Section 3.4 (the “Preemptive
